IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

                                    NO. PD-0064-20


                         JUAN CARLOS FLORES, Appellant

                                            v.

                               THE STATE OF TEXAS

        ON APPELLANT=S PETITION FOR DISCRETIONARY REVIEW
                FROM THE FIFTH COURT OF APPEALS
                         GRAYSON COUNTY

              KEEL, J., filed a dissenting opinion in which HERVEY, J., joined.

                                DISSENTING OPINION

       Appellant intended to intimidate, manipulate, and steal from his victim, and he

accomplished his objectives by brandishing a menacing-looking object that turned out to

be a drill. In demanding and enforcing his victim’s submission, he said, “I don’t want to

hurt you.” The unspoken-but-clear threat was, “But I will if I have to.” Under these

circumstances, any rational jury could find beyond a reasonable doubt that Appellant did

indeed intend to use the drill in a way that could cause serious bodily injury. The fact
                                                                      Flores dissent-Page 2

that the clerk submitted and thus averted the need for him to hurt her does not absolve

him of his malicious intent. The majority errs to substitute its own judgment for that of

the jury. So, I respectfully dissent.



Filed: March 31, 2021

Publish